FILED
                             NOT FOR PUBLICATION                              MAY 26 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES LEE BURNS,                                 No. 10-35702

              Plaintiff,                         D.C. No. 2:08-cv-01136-RSL

  and
                                                 MEMORANDUM*
LACEY M. FILOSA, a single person and
assignee,

              Plaintiff - Appellant,

  v.

SCOTTSDALE INSURANCE
COMPANY, a foreign company,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Robert S. Lasnik, Chief District Judge, Presiding

                           Argued and Submitted May 5, 2011
                                  Seattle, Washington

Before: SCHROEDER, McKEOWN, and CALLAHAN, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiff Lacey Filosa appeals the district court’s summary judgment in favor

of defendant Scottsdale Insurance Company in Filosa’s diversity action. Scottsdale

issued a commercial general liability policy to Lee Burns to insure a building that

he owned in Everett, Washington. Burns was also the owner of Painless Steel,

LLC, a piercing and tattoo business located in the building. Burns chose to leave

Painless Steel uninsured. Filosa sued Painless Steel in state court for injuries she

sustained due to an infection after she had her tongue pierced at Painless Steel, and

later added Burns as a defendant. That suit settled with an assignment of Burns’

rights under the insurance policy to Filosa.

      Filosa, as assignee, then filed this action against Scottsdale. The key issue is

whether there is any possibility the insurance policy issued by Scottsdale covers

the Painless Steel business or Burns’s conduct related to the Painless Steel

business. The district court considered this and all related issues, and in a carefully

reasoned decision found that there was no possibility of coverage. Because there

was no possibility of coverage, Scottsdale had no duty to defend. We agree and

affirm for the reasons given by the district court.

      AFFIRMED.




                                           2